Citation Nr: 0216286	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of gastrectomy and vagotomy with 
schistosomiasis, currently rated as 60 percent disabling.

2.  Entitlement to a temporary total rating for period of 
convalescence following surgery performed in September 1998 
for a service-connected condition under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to May 
1946 and from October 1950 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC, which denied an increased disability rating for 
service-connected residuals of gastrectomy and vagotomy with 
schistosomiasis, currently rated as 60 percent disabling, and 
denied a temporary total rating for period of convalescence 
in September 1998 for a service-connected condition under 
38 C.F.R. § 4.30.

In November 1992, the veteran submitted a claim for service 
connection for a nervous condition due to "war fatigue".  
In February 1993, the RO began development of this claim by 
sending the veteran a letter requesting that he describe the 
stressful events that the veteran experienced in service 
which he believed caused his nervous condition.  The veteran 
replied to this letter on a VA Form 21-4138, Statement in 
Support of Claim, received by the RO in February 1993.  No 
further development or adjudicative action appears to have 
been taken on this claim.  This claim is hereby referred to 
the RO for appropriate action.

In June 1997, the RO denied a claim for a total rating based 
on individual unemployability.  The veteran did not appeal 
this decision to the Board.  However, in statements received 
by the RO in August 1999 and July 2000, the veteran indicated 
that he was again applying for "unemployability".  The 
issue of a total rating based on individual unemployability 
was again raised in a February 2001 brief submitted to the 
Board by the veteran's representative.  In the Introduction 
to its April 2001 remand order, the Board referred the issue 
to the RO "for initial consideration following the 
development requested below."  However, the RO has not yet 
adjudicated this issue.

Although the Board presently has jurisdiction of a claim for 
an increased rating for service-connected residuals of 
gastrectomy and vagotomy with schistosomiasis to include 
consideration of a rating in excess of the currently assigned 
60 percent rating on an extraschedular basis under section 
3.321(b)(1) of VA regulations, the Board does not have 
jurisdiction of a claim for a total rating based on 
individual unemployability under section 4.16(a) of VA 
regulations because the RO has not adjudicated the issue.  
Moreover, this issue is not inextricably intertwined with the 
claim for an increased rating that is presently before the 
Board on appeal.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994) (holding that the rating given to a service-connected 
disability is related to claim for a total disability rating 
based on individual unemployability but not necessarily 
inextricably so); Holland v. Brown, 6 Vet. App. 443 (1994); 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); see also 
Kellar v. Brown, 6 Vet. App. 157, 160 (1994) (claim for 
increased rating of chronic lumbosacral strain was not 
"inextricably intertwined" with service connection claim 
for urinary incontinence because each condition was evaluated 
under different code and symptoms pertinent to evaluation of 
each condition under relevant code differed).  Accordingly, 
the veteran's statements regarding "unemployability" and 
the issue of a total rating based on individual 
unemployability are referred to the RO for action deemed 
appropriate.

There has been a significant change in the law during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  Among other things, this law 
eliminated the former requirement in the law that the 
claimant submit a well grounded claim before being afforded 
assistance in the claim's development by VA.  The new law 
also clarified the obligations of VA with respect to the duty 
to notify claimants what information or evidence is needed in 
order for the claim to be granted and affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West Supp. 2002).
Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the veteran was informed 
by the August 1999 rating decision and the October 1999 
statement of the case that the 60 percent rating assigned for 
the service-connected residuals of gastrectomy and vagotomy 
with schistosomiasis was the highest evaluation for that 
disorder provided by the VA Schedule for Rating Disabilities 
and that it contemplated a severe degree of disability 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  He was also informed that a 
temporary 100 percent evaluation may be assigned when it was 
established that a service-connected disability required 
surgery necessitating at least one month of convalescence, 
surgery with severe postoperative residuals, or treatment 
with immobilization by cast of one major joint or more and 
that treatment of the service-connected condition in this 
case did not meet any of those requirements.  The RO also 
informed the veteran in the statement of the case of the 
provisions of section 3.321(b)(1) of VA regulations 
pertaining to the evidentiary requirements which must be met 
for consideration of an extraschedular rating.

In April 2001, the Board remanded the case for further 
evidentiary development and for consideration of an increased 
rating on an extraschedular basis under the provision of 
section 3.321(b)(1) of VA regulations.  The veteran was 
provided a copy of the Board's remand order, and therefore he 
was notified by that order that "the rating schedule does 
not provide for a rating in excess of the currently assigned 
60 percent" rating.  See Board decision at 3.  He was also 
informed that in order to be considered for an extraschedular 
rating under section 3.321(b)(1), the evidence must reflect 
that the service-connected disability results in "an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment" or 
"frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
standards.  See Board decision at 4.  With regard to the 
requirement under the VCAA that the Secretary notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary, the veteran was also notified in the Board's 
remand order that he had the right to submit additional 
evidence and argument on the matter being remanded, but that 
he "need take no action until otherwise notified".  Thus, 
the veteran was notified that he was not required to obtain 
or submit any evidence but rather that VA would obtain and 
develop all the evidence needed to address the issues 
presented by his claims in an attempt to substantiate those 
claims.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

On remand, the veteran submitted additional argument in 
support of his claims in a statement dated in May 2001.  The 
RO obtained additional VA outpatient treatment reports which 
showed that the veteran had undergone VA examinations 
pertaining to his service-connected condition in February and 
July 2001 which were sufficiently complete and 
contemporaneous with the remand order to fulfill the Board's 
request for an examination.  In order to obtain answers to 
the specific questions relevant to the veteran's claims 
requested by the Board in the remand, the RO arranged for a 
specialist to review the claims file and render a report on 
those matters which was accomplished in December 2001.  The 
RO found that the information provided did not address the 
medical issues with sufficient specificity and arranged for 
an addendum to be added to the December 2001 report by the 
doctor and this action was accomplished in May 2002.  In a 
June 2002 supplemental statement of the case, the RO notified 
the veteran of the pertinent provisions of the VCAA and 
informed him of the additional evidence obtained by VA in an 
attempt to substantiate his claims and what that evidence 
showed with regard to the issues raised by his claims.  

Based on the foregoing actions accomplished by the RO and the 
Board, the Board concludes that the requirements of the VCAA 
that VA notify the veteran of the evidence needed to 
substantiate his claims, including what evidence he should 
submit and what evidence VA would obtain, and that VA assist 
him in developing evidence to substantiate his claims have 
been fulfilled in this case.


FINDINGS OF FACT

1.  Service-connected residuals of gastrectomy and vagotomy 
with schistosomiasis is manifested by subjective complaints 
of stomach discomfort after eating, cold sweats, and weight 
loss.

2.  The etiology of the veteran's continuing and ongoing 
chronic abdominal pain is unknown but intestinal "angina" 
is suspected because of his underlying cardiovascular 
atherosclerotic disease; his weight was relatively stable 
from August 1998 to July 2001, fluctuating between 131 pounds 
and 137 pounds but mostly centering between 131 and 133 
pounds; he was last hospitalized for complications resulting 
from the service-connected disorder in September 1998.

3.  Service-connected residuals of gastrectomy and vagotomy 
with schistosomiasis do not present an exceptional or unusual 
disability picture beyond that which is contemplated by the 
schedular rating for a severe degree of disability currently 
in effect, and the disorder does not produce marked 
interference with employability or frequent periods of 
hospitalization.

4.  A six-week period of convalescence at home was needed 
after the veteran's surgery for a service-connected condition 
in September 1998.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for 
service-connected residuals of gastrectomy and vagotomy with 
schistosomiasis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b)(1), 4.114, Diagnostic Code 7308 
(2002).

2.  The criteria for a temporary total rating for a period of 
2 months convalescence, but not longer, following surgery 
performed in September 1998 for a service-connected condition 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An Increased Disability Rating For Service-Connected 
Residuals Of Gastrectomy And Vagotomy With Schistosomiasis, 
Currently Rated As 60 Percent Disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, the service-connected residuals of gastrectomy 
and vagotomy with schistosomiasis are evaluated under the 
criteria for rating postgastrectomy syndromes.  38 C.F.R. 
§ 4.114, Diagnostic Code 7308.  Under those criteria, the RO 
has assigned the highest evaluation provided, i.e., a 60 
percent rating which contemplates a severe degree of 
disability associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  Thus, the 60 
percent rating specifically contemplates the symptoms of 
which the veteran complained in his October 1998 claim for an 
increase, his August 1999 notice of disagreement, and the May 
2000 statement which was accepted as his substantive appeal.  
In those documents, the veteran stated that he experienced 
stomach discomfort, cold sweats, and weight loss.  In his 
claim, he stated that his weight was 127 pounds and in his 
substantive appeal, 129 pounds.  On a June 2000 VA 
examination, he reported that his weight recently had been 
stable.  The examiner noted that he weighed 136 pounds with 
light clothes on.  VA examination reports from the VA 
outpatient treatment records, dated in June 2000, February 
2001, and July 2001, reflected complaints of abdominal pain 
after eating which was immediately relieved by sublingual 
nitroglycerin tablets.  There were no associated symptoms of 
chest discomfort, shortness of breath, nausea, vomiting or 
diaphoresis.  The examiners found the post-prandial abdominal 
pain worrisome for cardiac ischemia versus bowel ischemia.

Because the 60 percent rating is the highest evaluation 
provided by the rating schedule criteria, a higher rating may 
only be granted on an extraschedular basis.  Concerning this, 
section 3.321(b)(1) provides,

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1).

The RO decided that this case did not warrant referral for 
extraschedular consideration.  The Board does not have the 
authority to grant the claim for an increased rating in 
excess of 60 percent on an extra-schedular basis under 
section 3.321(b) because that authority is vested, by the 
terms of the regulation itself, in the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
However, the Board may review on appeal the RO's decision not 
to refer the case to those officials and may consider whether 
referral to "appropriate first-line officials" for 
consideration of an extra-schedular rating is warranted.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board 
may consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Board agrees with the RO's determination not to refer 
this case for consideration of an increased rating in excess 
of 60 percent on an extraschedular basis because there is 
simply no evidence of an "exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Because the 60 percent rating specifically 
contemplates the symptoms the veteran has complained of, the 
rating schedule criteria is not shown to be inadequate in 
compensating him for the service-connected residuals of 
gastrectomy and vagotomy with schistosomiasis.

Moreover, a VA doctor who is the Chief of the 
Gastroenterology, Hepatology, Nutrition Section at a VA 
medical center (VAMC) reviewed the medical evidence of record 
in the claims file in December 2001 and May 2002 and noted 
that the etiology of the veteran's continuing and ongoing 
chronic abdominal pain was unknown but that intestinal 
"angina" was suspected because of his underlying 
cardiovascular atherosclerotic disease.  The examiner noted 
that there was no evidence of malabsorption, as the veteran's 
weight had been relatively stable from August 1998 to July 
2001, fluctuating between 131 pounds and 137 pounds but 
mostly centering between 131 and 133 pounds.  The doctor 
stated that it was most unlikely that the neurofibroma found 
at surgery in 1998, while it may be considered a complication 
of his original surgery, was the cause of the veteran's 
pre-surgical chronic pain.  The examiner concluded that the 
veteran's service-connected residuals of gastrectomy and 
vagotomy with schistosomiasis did not present an exceptional 
or unusual disability picture beyond that which is 
contemplated by the severe disability rating in effect and 
that the disorder did not produce marked interference with 
employability.

For the reasons or bases noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
for an increased disability rating for service-connected 
residuals of gastrectomy and vagotomy with schistosomiasis 
and that referral for consideration of an increased rating on 
extraschedular basis is not warranted in this case.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1), 
4.114, Diagnostic Code 7308 (2002).  Accordingly, the claim 
for an increased rating must be denied.

A Temporary Total Rating For Period Of Convalescence In 
September 1998
For A Service-Connected Condition Under 38 C.F.R. § 4.30.

The veteran was hospitalized at a VAMC from September 4, 
1998, to September 10, 1998, where he underwent a surgical 
procedure to remove a mass from his abdomen.  The mass was a 
nonmalignant traumatic neuroma with fibrosis.  On 
postoperative day six, the veteran was tolerating a regular 
died well, was ambulating well, was afebrile, and was 
therefore deemed stable for discharge with outpatient follow-
up.  Discharge diagnosis was status post partial gastrectomy 
and Roux-en Y secondary to gastric mass.  The veteran was 
discharged with the following restrictions on physical 
activity:  "No heavy lifting or strenuous activity for two 
weeks."

In October 1998, the RO received a letter from the veteran 
claiming a temporary total rating for a period of 
convalescence following the surgery.  He claimed that about a 
week after discharge from the VAMC he experienced such a 
painful discomfort after a meal that his daughter had to call 
911 and he was confined to a private hospital.  The RO sent 
the veteran a form to authorize the release of the private 
hospital records.  The veteran returned the form in December 
1999, noting that he had contacted the private hospital and 
that it was unable to find the records of his confinement 
there.  The RO requested the records from the hospital twice 
-- in October 1999 and in March 2000 but did not receive a 
reply.

Section 4.30 of VA regulations provides in pertinent part, 

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release. . . .  Such total 
rating will be followed by appropriate 
schedular evaluations. . . .

(a) Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in:

(1)  Surgery necessitating at least one 
month of convalescence (Effective as to 
outpatient surgery March 1, 1989.)

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 
1, 1989.) . . . .

(3)  Immobilization by cast, without 
surgery, of one major joint or more.  
(Effective as to outpatient treatment 
March 10, 1976.)

38 C.F.R. § 4.30.

The RO denied the veteran's claim for a temporary total 
rating for a period of convalescence, and the veteran 
appealed the denial to the Board.  The Board remanded the 
case for further development of the evidence in April 2001 
including the opinion of a VA doctor as to whether 
post-hospital convalescence was required following the 
surgery in 1998 and, if so, how long such convalescence was 
required.

On remand, the pertinent medical evidence in the claims file 
was reviewed by the Chief of the Gastroenterology, 
Hepatology, Nutrition Section at a VAMC who stated that 
standard convalescence after major surgery such as a 
gastrectomy is six weeks.  Specifically regarding this case, 
the doctor stated that a six-week convalescence at home would 
be expected after the veteran's surgery in 1998.  The doctor 
also indicated that there was nothing in the medical records 
in this case to show that the postoperative recovery needed 
to be prolonged beyond the six-week period.  Moreover, the 
doctor stated that the neurofibroma found at surgery in 1998 
may be considered a complication of the veteran's original 
surgery.

The RO continued to deny the claim for a temporary total 
rating under section 4.30 in the June 2002 supplemental 
statement of the case, noting that there was no evidence that 
the surgery resulted in incomplete healing, therapeutic 
immobilization, necessity for house confinement, use of a 
wheelchair, or any other factor meeting the criteria for a 
temporary total rating under section 4.30.  The Board 
disagrees with this determination.

First, although section 4.30 provides that a total rating 
will be assigned when it is established "by report at 
hospital discharge" that entitlement is warranted under 
paragraph (a)(1), (2) or (3) of section 4.30, the Board notes 
that the neither the discharge summary nor the discharge 
instructions clearly addressed the period of convalescence 
that was needed following the veteran's surgery.  38 C.F.R. 
§ 4.30.  Accordingly, it was appropriate for the Board to 
remand the case for a medical opinion to address the matter.

Second, the Board notes that the VA doctor stated that the 
neurofibroma found at surgery in 1998 may be considered a 
complication of the veteran's original surgery, i.e., the 
service-connected gastrectomy and vagotomy, and so the Board 
concludes that the surgical procedure conducted in 1998 
constituted "treatment of a service-connected disability" 
within the meaning section 4.30(a).  Therefore, that 
requirement of section 4.30 has been met.

Third, although the criteria of section 4.30(a)(2), 
summarized by the RO in the supplemental statement of the 
case, were not met in this case, the criteria set forth in 
section 4.30(a)(1) have been met.  Section 4.30 provides that 
a total rating will be assigned when it is established that 
entitlement is warranted "under paragraph (a)(1), (2) or 
(3)" of section 4.30.  38 C.F.R. § 4.30 (emphasis added).  
Thus, there is no requirement that the criteria in paragraph 
(2) must have been met in addition to the criteria in 
paragraph (1).  Paragraph (a)(1), unlike paragraph (a)(2), 
requires only that the surgery necessitate at least one month 
of convalescence.  Here, the VA doctor stated that a six-week 
convalescence at home would be expected after the veteran's 
surgery in 1998.  Since section 4.30 provides that a 
temporary total rating will be assigned "for a period of 1, 
2, or 3 months from the first day of the month following" 
hospital discharge, the Board concludes that a temporary 
total rating for a period of 2 months convalescence should be 
assigned in this case to cover the six-week period of 
convalescence.  The preponderance of the evidence is against 
a claim for a period of convalescence longer than that, as 
the VA doctor specifically noted that there was nothing in 
the medical records in this case to show that the 
postoperative recovery needed to be prolonged beyond the 
six-week period.  

For the reasons or bases noted above, the Board concludes 
that a temporary total rating for a period of 2 months 
convalescence, but not longer, following surgery performed in 
September 1998 for a service-connected condition is warranted 
in this case.

ORDER

An increased rating for service-connected residuals of 
gastrectomy and vagotomy with schistosomiasis is denied.

A temporary total rating for a period of 2 months 
convalescence, but not longer, following surgery performed in 
September 1998 for a service-connected condition is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

